COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Port Arthur Steam Energy, L.P. v. Oxbow Calcining LLC

Appellate case number:   01-20-00606-CV

Trial court case number: 2020-18313

Trial court:             270th District Court of Harris County

       Appellant, Port Arthur Steam Energy, L.P., has filed a motion to review supersedeas
order and emergency motion to stay all trial court proceedings pending the adjudication of the
motion to review supersedeas order. The motion to stay is granted.
       The Court requests a response to appellant’s motion to review supersedeas order. The
response, if any, is due no later than 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_______________
                             Acting individually


Date: January 7, 2020